Smith, C. J.,
delivered the opinion of the court.
This is a motion to dismiss for the reason: First, that the appeal was .taken after the time therefor had expired; and, second, that the appeal bond was signed by only one surety.
The appeal is from a final judgment which recites that:
“The said T. J. Wills and S. P. Searcy excépted and were given sixty days in which to perfect their appeal. ’ ’
The appeal is from a final judgment, which recites sixty days from the date of the judgment. It was not necessary to except to the judgment, and the court was without power to limit the right of appeal to sixty days; that right being regulated by section 3112 of the Code, which provides that an appeal “shall be taken *570within two years nest after the rendition of the judgment or decree complained of.”
The defect in the bond is admitted by counsel for appellant, and they request leave to file a new bond, which will be granted.
Motion overruled, anj fifteen days granted in which to file a new bond.

Overruled.